Citation Nr: 0626439	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  02-10 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) for the cause of the veteran's death, pursuant to 
38 U.S.C.A. § 1151 (West 2002).  

3.  Entitlement to Dependents' Educational Assistance (DEA) 
pursuant to 38 U.S.C.A. Chapter 35.  







ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who died in June 1998, served on active duty 
from August 1942 to December 1945.  The appellant is his 
surviving spouse.  

The issues in this case were before the Board of Veterans' 
Appeals (Board) in March 2005, at which time they were 
remanded for further development.  



FINDINGS OF FACT

1.  The veteran died in June 1998 as the result of acute 
renal failure, due to dehydration, as a consequence of 
Alzheimer's dementia, advanced.   

2.  None of the veteran's fatal conditions was manifested in 
service or for many years thereafter.  

3.  The fatal acute renal failure, dehydration and 
Alzheimer's dementia, advanced are not shown to have been due 
to any event or incident of the veteran's period of active 
service.  

4.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

5.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran's demise.  

6.  The veteran is not shown to have incurred acute renal 
failure, dehydration or Alzheimer's dementia as the proximate 
result of negligence or fault on the part of VA health care 
providers.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by acute renal failure due to disease or injury that was 
incurred in or aggravated by service, nor may any be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).  

2.  The veteran is not shown to have a disability manifested 
by dehydration due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

3.  The veteran's disability manifested by Alzheimer's 
dementia is not due to disease or injury that was incurred in 
or aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).  

4.  A service-connected disability is not shown to have 
caused or contributed materially or substantially in 
producing the veteran's death.  38 U.S.C.A. §§ 1310, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.312 (2005).  

5.  The criteria for VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for acute renal failure have not been met.  
38 U.S.C.A. § 1151(a), 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.358 (2005).  

6.  The criteria for VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for dehydration have not been met.  
38 U.S.C.A. § 1151(a), 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.358 (2005).  

7.  The criteria for VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for Alzheimer's dementia have not been 
met.  38 U.S.C.A. § 1151(a), 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.358 (2005).  

8.  The criteria for DIC benefits pursuant to 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death have not been 
met.  38 U.S.C.A. § 1151(a), 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.358 (2005).  

9.  The claim for DEA benefits under 38 U.S.C.A. Chapter 35 
is denied.  38 U.S.C.A. § 3501, 3510 (West 2002); 38 C.F.R. 
§§ 3.807, 21.3020, 21.3021 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the appellant in the development of her claims.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In a letter, dated in May 2001, the RO notified the appellant 
of the information and evidence necessary to substantiate a 
claim for VA benefits.  

The RO noted that in order to establish entitlement to 
service-connected death benefits, the evidence had to show 
the following:  1) the cause of the veteran's death; 2) an 
injury, disease, or other event in service; and 3) a 
relationship between the cause of death and the injury, 
disease, or other event in service.  

The RO informed the veteran that in order to show entitlement 
to DIC under 38 U.S.C.A. § 1151, the evidence had to 
establish that the veteran's death had been caused by 
hospital care, medical or surgical treatment, and that the 
proximate cause was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance on the part of 
VA in furnishing the hospital care, medical or surgical 
treatment or examination, or an event not reasonably 
foreseeable.  

The RO further notified the appellant of the following:  (1) 
the information and evidence not of record that was necessary 
to substantiate the appellant's claims; (2) the information 
and evidence that VA would seek to provide; (3) the 
information and evidence that the appellant needed to 
provide; and (4) the need to furnish VA any other information 
or evidence in the appellant's possession that pertained to 
her claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

However, the RO noted that it was ultimately the appellant's 
responsibility to make sure that it received all of the 
information/evidence necessary to support her claim.  

The RO told the appellant where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The RO also notified her of what to do if she had questions 
or needed assistance and provided a telephone number, 
computer site, and address where she could get additional 
information.  

Moreover, the Statement of the Case, issued in May 2002; the 
Supplemental Statement of the Case (SSOC), issued in October 
2005, as well as a copy of the Board's remand, notified the 
appellant of the evidence needed to establish the benefits 
sought.  Indeed, the SOC and the SSOC, issued set forth the 
relevant text of 38 C.F.R. § 3.159.  

The SOC and the SSOC also notified the appellant of the 
evidence which had been obtained in support of her appeal.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the appellant in the development of 
evidence necessary to support her claims.  It appears that 
all relevant evidence identified by the appellant has been 
obtained and associated with the claims folder.  

In this regard, she has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support any of her claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the appellant due to a 
failure to assist her with the claims of service connection 
for the cause of the veteran's death or entitlement to DIC 
for the cause of the veteran's death, pursuant to 38 U.S.C.A. 
§ 1151 (West 2002).  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet the 
VA's statutory duty to assist the appellant in the 
development of that issue.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  Cause of Death

The death of a veteran will be considered to have been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Even if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety (90) days or more 
during a period of war develops certain chronic conditions, 
such as renal disease or organic neurologic impairment 
(Alzheimer's dementia), to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307.  

In this case, the death certificate shows that the veteran 
died in June 1998 as the result of acute renal failure, due 
to dehydration, as a consequence of Alzheimer's dementia, 
advanced.  

At the time of the veteran's death, service connection was 
not in effect for any disability.  

A careful review of the veteran's service medical records 
shows that are completely negative for any complaints or 
clinical findings of renal disability or disability 
manifested by dehydration.  While they do show that the 
veteran was treated for anxiety, there are also no complaints 
or clinical findings that he was treated for Alzheimer's 
dementia.  

The initial manifestations of acute renal failure, 
dehydration, and Alzheimer's dementia were not clinically 
recorded until many years after the veteran's discharge from 
the service.  

Indeed, the death certificate reported that the veteran's 
renal failure occurred approximately five days prior to his 
death and that dehydration occurred approximately one week 
prior to his death.  It was further noted that the 
Alzheimer's dementia had developed approximately two years 
prior to his death.  

In any event, there is no competent evidence of record that 
any of the identified fatal conditions was in any way related 
to any incident in service.  There is also no competent 
evidence of record that the veteran's renal failure or 
Alzheimer's dementia were in any way related to the first 
year after the veteran's discharge from service.  

Absent such evidence, service connection for the cause of the 
veteran's death is not warranted on a direct or presumptive 
basis.  


III.  The Claim for DIC Pursuant to 38 U.S.C.A. § 1151

The primary thrust of the appellant's assertions is that the 
veteran's death was accelerated by poor care which he 
received during a period of VA hospitalization from May 27 
through June 4, 1998.  Therefore, she maintains that she 
should receive DIC benefits pursuant to 38 U.S.C.A. § 1151.  

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
training, hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  

A qualifying additional disability or death is one which is 
not the result of the veteran's willful misconduct but was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, either by a VA employee or in a VA facility, and the 
proximate cause of the disability or death was-
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a).  

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for DIC is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  The physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  DIC 
will not be payable under 38 U.S.C.A. § 1151 for the 
continuance or natural progress of disease or injuries for 
which the training, or hospitalization, etc., was authorized.  
38 C.F.R. § 3.358(b).  

In determining whether the claimed additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  1)  
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith; (2)  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination; (3)  DIC is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  38 C.F.R. 
§ 3.358(c).  

In a statement, dated in June 2001, the veteran's daughter 
contends that, at the time of his admission to the VA 
hospital on May 27, 1998, the veteran was able to walk, ate 
solid foods, talked and toileted himself.  

The veteran's daughter notes, however, that he was assigned 
to the psychiatric ward and given psychotropic medication, 
including Haldol.  She asserts that, on the next day, he was 
barely able to open his mouth and was wearing a diaper.  

She reports, essentially, that he was in a zombie-like state 
and that such treatment led to a fall on May 29th.  In any 
event, she maintains that the care received from VA caused 
the veteran's condition to deteriorate and substantially 
accelerated his demise.  

The daughter's comments notwithstanding, the competent 
evidence of record shows that, at the time of his May 27, 
1998, admission to the VA hospital, the veteran was a very 
sick man.  

Although personnel from Adult Day Health Care reported that 
the veteran's appetite was usually good and that he was 
usually continent, his behavior had reportedly changed during 
the previous months.  He had reportedly become extremely 
anxious and tense for no apparent reason; and indeed, one of 
his daughters had described the veteran's behavior as 
bizarre.  

It was noted that trials of different medications had failed 
to slow his agitation and that his wife was exhausted and 
could no longer care for him.  Therefore, it was decided with 
the family that he should be admitted for a trial of 
different psychotropic medications.  

On admission, it was noted that the veteran could walk but 
that he was extremely unsteady.  Indeed, he reportedly had a 
history of falls and the entrance examination revealed 
ecchymosis under his left eye and an abrasion over his right 
eye due to just such a fall.  It was also noted that he was 
mute and did not respond to the examiner.  

On May 29, 1998, the veteran was noted to have fallen out of 
a chair and sustained a 1 to 11/2 inch laceration of the left 
eyebrow.  The cut required six sutures to close, and the 
veteran was transferred to a neurologic ward, where CT of the 
head revealed an 18 to 21 mm pool of blood without mass 
effect on the left temporal area or midline shift.  

While a neurologic consultant stated that the veteran's 
lethargy could indicate more cerebral edema than the CT 
showed, such additional pathology was not shown.  

Rather, a follow-up CT on June 3 showed that the hematoma had 
reduced.  Shortly thereafter, the veteran was returned to the 
psychiatric service.  The veteran's family protested that 
move due to the veteran's potential for additional falls.  

Then, on June 4, 1998, the veteran was transferred to a 
Church Home.  Nevertheless, his condition deteriorated at 
that facility where he died on June [redacted], 1998.  

Although the appellant and the veteran's daughter maintain 
that the veteran's head injury on May 29, 1998, substantially 
accelerated his death, there is no competent evidence of 
record to support that position.  Indeed, the death 
certificate is negative for any evidence that such injury 
contributed to the veteran's death.  

Moreover, there is no competent evidence of record that the 
veteran's head injury on May 29, 1998, was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA in 
furnishing the hospital care.  Similarly, there is no 
competent evidence that it was the result of an event which 
was not reasonably foreseeable.  

There is no competent evidence in the record to support the 
appellant's assertions that the veteran experienced 
deterioration that was related to the May 29th head injury.  

In this regard, the Chief of the Neurology Service from 
another VA Medical Center concluded that it was unlikely that 
the veteran's fall on May 29, 1998, was the sole or even 
primary cause of his intracranial hemorrhage.  

Following a thorough review of the record, the VA physician 
acknowledged that the administration of Haldol "likely" 
caused extrapyramidal symptoms (Parkinsonism) and 
contributed, in part, to the veteran's fall.  

However, she opined that it was "unlikely" that the fall 
was the sole or even primary cause of the intracranial 
hemorrhage, noting the veteran's pre-hospitalization history 
of falls.  More significantly, she found that it was 
"unlikely" for the type of head injury sustained by the 
veteran to result in the location of the veteran's 
hemorrhage.  

The appellant and her daughter also maintain that the care 
rendered by VA during the veteran's hospitalization in May 
and June 1998 led to dehydration which was directly related 
to the veteran's death.  They cite a June 2001 report from J. 
S., R.N., the registered nurse unit manager on the veteran's 
unit at the time of his admission to the Church Home.  

Nurse N. stated that, at that time, the veteran presented a 
clinical picture of dehydration.  She noted that his skin 
turgor was poor, that his tongue was reddened and fissuring, 
and that his laboratory results were abnormal.  

Nurse N.'s findings and conclusions, however, are not 
supported by the evidentiary record.  For example, the report 
of the physical examination performed at the time of the 
veteran's admission to the Church Home indicates that the 
veteran's oral cavity was pink and moist and that clinical 
signs and symptoms of dehydration were absent.  

Moreover, on June 12, 1998, Nurse N. reported that the 
veteran had no history of skin problems and that a problem 
area had not been triggered with respect to dehydration/fluid 
maintenance.  

Further, the laboratory samples/results cited by Nurse N. 
were collected on June 9, 1998, five days after the veteran 
was admitted to the Episcopal Church Home.  Such 
discrepancies tend to undermine the findings and conclusions 
reported by Nurse N. in June 2001.  

In this regard, the foregoing Chief of the Neurology Service 
at a VA Medical Center considered the question of the 
veteran's hydration.  She noted that the lesion from the head 
injury was in an area of the brain which would not cause 
swallowing dysfunction.  She added that laboratory testing, 
performed two days prior to the veteran's June 4, 1998, 
discharge from the VA hospital, showed normal baseline renal 
function.  

The VA medical specialist further stated that the sedation 
taken by the veteran was not a factor in his poor oral 
intake, noting that he was able to eat most of his meals 
during the days prior to his final deterioration.  

Therefore, the reviewing VA medical specialist found that it 
was "unlikely" that the intracranial hemorrhage, in and of 
itself, resulted in the veteran's inability to maintain 
adequate hydration leading to acute renal failure.  Again, 
the reviewer set forth a complete rationale for her 
conclusion.  In so doing, she found that the statement from 
Nurse N. was, at best, unreliable.  

Significantly, the reviewing VA medical specialist added that 
the rapid acceleration in renal dysfunction was not noted 
until several days after the veteran's Church Hospital 
transfer and appeared to have mirrored increasing uremic 
encephalopathy rather than a pattern of decreased oral 
intake.  

The only other reports that the veteran's demise was 
accelerated by his VA medical care come from the appellant 
and her daughter.  As lay persons, however, they are only 
qualified to report on matters which are capable of lay 
observation.  

They are not qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of a 
particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, their opinion, without more, cannot be considered 
competent evidence of entitlement to DIC for the cause of the 
veteran's death, pursuant to 38 U.S.C.A. § 1151.  


IV.  The Claim for DEA Pursuant to 38 U.S.C.A. Chapter 35

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  
38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021.  

In this case, the Board determined that the veteran did not 
die of a service-connected disability.  

The record also reflects that the veteran did not have a 
disability evaluated as total and permanent in nature 
resulting from a service-connected disability at the time of 
his death.  Accordingly, the appellant cannot be considered 
an 'eligible person' entitled to receive educational 
benefits.  

Because the basic criteria for eligibility for DEA are not 
met in this case, the law is dispositive without regard to 
any other facts in the case.  Where the law is dispositive, 
the claim must be denied on the basis of absence of legal 
merit.  Sabonis, 6 Vet. App. at 430.  Accordingly, the appeal 
for DEA is denied as a matter of law.  

Although the Court has held that VA's duty to assist the 
veteran is potentially applicable to all pending claims (see 
Holliday v. Principi, 14 Vet. App. 280 (2001), the Court has 
held that such duty is not applicable to claims such as this 
one in which the law, rather than the evidence, is 
dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231, 232, 
aff'd 281 F.3d 1384 (Fed. Cir. 2002).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

DIC benefits pursuant to 38 U.S.C.A. § 1151 are denied.  

The claim for DEA pursuant to 38 U.S.C.A. Chapter 35 is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


